DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/3022 has been entered.
Allowable Subject Matter
	Claims 1-15 are allowed. 
	The present invention is directed to Color values are measured for a set of color targets printed by a reference printing device on a medium of a reference media type. A different printing device prints a subset of the set of color targets on another medium of this reference media type. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a printing system comprising: 
a hardware printing mechanism of a same type as that of a reference printing device different than the printing system in that both the hardware printing mechanism and the reference printing device are capable of printing a set of color targets; 
a storage to store measured color values of colors of a model color space, for all of the set of color targets previously printed by the reference printing device on a medium of a reference media type; and 
hardware logic to: 
as a part of a calibration process of the printing system, cause the hardware printing mechanism to print just a subset of the set of color targets, and not any other color targets of the set even though the hardware printing mechanism is capable of printing all of the set of color targets, on another medium of the reference media type;
as part of the calibration process, measure color values of the colors of the model color space, for the subset that the hardware printing mechanism printed; and 
as part of the calibration process, calibrate the hardware printing mechanism for the reference media type, based on the measured color values for the set of color targets previously printed by the reference printing device and based on the measured color values for the subset that the hardware printing mechanism printed.

The closest prior art, Nakamura (US 2013/0135635 A1) in view of Soriano (US 2018/0063383 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Nakamura (US 2013/0135635 A1) discloses an image processing apparatus having a first image output device outputting first output data from original image data, and a second image output device outputting second output data from the original image data in such a way that the color tone of the first output data is reproduced in the second output data.
	Soriano (US 2018/0063383 A1) discloses a system and method for producing a color image on a print media, and more particularly to selecting a color profile and determining a print media to optimize quality and appearance of the printed image based on the selected color profile.
However, Nakamura (US 2013/0135635 A1) in view of Soriano (US 2018/0063383 A1) do not specifically disclose “as part of the calibration process, measure color values of the colors of the model color space, for the subset that the hardware printing mechanism printed; and as part of the calibration process, calibrate the hardware printing mechanism for the reference media type, based on the measured color values for the set of color targets previously printed by the reference printing device and based on the measured color values for the subset that the hardware printing mechanism printed”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 10 and 14 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 10 and 14 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-9, 11-13, 15, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672